DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-29, 31-43, 57, 59-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea under the grouping “mental processes” as outlined by the 2019 PEG without significantly more. 
The claim(s) recite(s) steps (a)-(e) computing a crop model, computing a distribution of cropping parameters, assigning a sustainability score for each parameter, computing a sustainability index, and implementing a crop management plan. 
The limitation of a) computing a crop model as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. The step of data gathering of the parameters is  insufficient extrasolutionary activity.
Similarly the limitations of b-d computing a distribution of cropping parameters, assigning a sustainability score for each parameter, computing a sustainability index, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
The limitations of step e) implementing a crop management plan as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The steps of performing the crop management action … comprising one or more of … are insufficient extrasolutionary activity.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea of mental processes that include compiling and comparing data amounts to mere data gathering steps. 
The step of a) “computing the two or more dependent cropping system parameters using the crop model comprises calibrating the crop model using past practice and at least one of actual crop yield and actual weather for the large-scale cropping system land unit over the at least 2 prior growing seasons” further does not add significantly more than the judiciary exception. The limitations can be performed as mere mental steps and do not significantly detail any machine learning processes including algorithms and statistical models to analyze and draw inferences from patterns in data (similarly for the step of claim 59). The updating of the data is merely taking more data into the system.
Additionally the step (e) of “implementing a crop management plan action” amounts to no more than insufficient extrasolutionary activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
For example, the step (e) of claim 1 and the limitations of claims 29 and 56 that attempt to further define step (e) are merely “post solution activities” that do not add significantly more the judicial exception of the method as claimed.  For example, the step of implementing a crop management plan action of claim 29 to include performing a crop management action comprising “one or more of planting a selected crop plant species or cultivar on, tilling, performing pest management on, irrigating, fertilizing, planting the crop plant at a selected time on, and harvesting the crop plant at a selected time from the portion or all of the large-scale cropping system land unit,” and the limitations of claim 56 to further narrow the scope of crop management action plan are merely insignificant extra solution activity in the form of insignificant application of the steps a-e.  It is well known in the art to perform the specific crop management actions listed based on compiled and observations of data that have been evaluated according to steps a-d.  For example: US 4992942 to Bauerle et al (see figures 1-7b; Col 9 Ln 1-65).  Further teachings of the insignificant extra-solution activity include: US Patents 4755942 Gardner et al, 4992942 to Bauerle et al (see figures 1-7b), 5130925 Janes et al, 5479339 Miller, 6337971 to Abts , 7103479 and Patwardhan et al all describe methods and systems well known in the art for implementing and modifying crop management plans by performing one or more of “planting a selected crop plant species or cultivar on, tilling, performing pest management on, irrigating, fertilizing, planting the crop plant at a selected time on, and harvesting the crop plant at a selected time from the portion or all of the large-scale cropping system land unit.”  Therefore, it has been established that performing one or more of the post solution activities of the presently claimed invention (claim 29 and 56) amounts to insignificant extra-solution activities as outlined in the PEG 2019.  Support for this conclusion is also found in the MPEP 2106.05(g), see “Insignificant application: i. Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential)”.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step (e) of claim 1, the limitations of claim 29 and 56, when considered separately and in combination, do not add significantly more (also known as an “inventive concept”) to the exception. The additional limitations are simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-29, 31-39, 41-43 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0035752 A1 to Johnson and further in view of US 2016/0239709 to Shriver and US 10188049 to Emanuel.
In re claim 26, Johnson teaches a method for mapping temporal and spatial sustainability of a cropping system, the method comprising: 
(a) determining using a crop model two or more dependent cropping system parameters (Para 24-25,102) for one or more crop plants growing on a large-scale cropping system land unit over a plurality of time series elements and for a plurality of small-scale land subunits within the large-scale land unit (Para 113,114, Figure 9), wherein: the two or more dependent cropping system parameters are selected from the group consisting of crop yield (Para 56, 102), nitrogen use efficiency (Para 56, 102), water use efficiency (Para 75, 102), surface water runoff, nitrate leaching (Para 102), soil organic carbon change, carbon dioxide emission (Para 18), nitrous oxide emission, and combinations thereof; weather data (para 0020 of Johnson);
(b) determining a distribution of each crop system parameter based on the plurality of time series elements and the plurality of small-scale land subunits (Para 53, 55, 57, 107-110,112,114-116,118); 
(c) assigning a sustainability score for each crop system parameter in the plurality of time series elements (Para 25, 29-33, 35, 72, 80-81, 91, 93, 97, 99 and the plurality of small-scale land subunits based on a ranking of the crop system parameter relative to the distribution for the crop system parameter over all-time series elements and all small-scale land subunits (Para 97-101,116,118-119); 
(d) determining a sustainability index as a weighted combination of the sustainability score for each of the crop system parameters at each time series element and each small-scale land subunit (Figure 5a-c #515, 510; Para 83, 103-104), and 
(e) implementing a crop management plan action (para 29, 33, 57, 58, 59-60, 65, 77, 95, 106, 108, 111-117) for a portion or all of the large- scale cropping system land unit based on the sustainability index for the small-scale land subunits individually or in aggregate for the portion or all of the large-scale cropping system land unit (Figure 9-10).
Johnson teaches the claimed inventive method wherein the time series elements represent historical past growing seasons for crop plants grown on the large-scale land unit (para 24-25, 52, 56, 75, 78-79, 102, 109-110, 114, 118-119), but is silent for specifically teaching that the time series elements represent at least 2 prior growing seasons nor does John teach computing the two or more dependent cropping system parameters using the crop model comprises calibrating the crop model using past practice and at least one of actual crop yield and actual weather for the large-scale cropping system land unit over the at least 2 prior growing seasons.
Shriver teaches a system, within the same field of endeavor, further including wherein the method includes (a) determining using a crop model two or more dependent cropping system parameters (Para 32, 42, 69, 91; further 11, 18, 23, 26, 69, 72, 74, 90-91) for one or more crop plants growing on a large-scale cropping system land unit over a plurality of time series elements and for a plurality of small-scale land subunits within the large-scale land unit, wherein the time series elements represent at least 2 prior growing seasons (Para 11,18, 23, 26, 69, 72, 74, 90-91) and calibrating the crop model using past practice (para 0028, 0042, 0011, 0018) and at least one of actual crop yield (para 0013) for the large-scale cropping system land unit over the at least 2 prior growing seasons.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method of step (a) determining using a crop model two or more dependent cropping system parameters for one or more crop plants growing on a large-scale cropping system land unit over a plurality of time series elements and for a plurality of small-scale land subunits within the large-scale land unit as taught by Johnson with the method of step (a) determining using a crop model two or more dependent cropping system parameters for one or more crop plants growing on a large-scale cropping system land unit over a plurality of time series elements and for a plurality of small-scale land subunits within the large-scale land unit, wherein the time series elements represent at least 2 prior growing seasons as taught by Shriver in order to provide optimal data and performance analysis that can account for performance value outliers caused by pests, imperfect treatment application, and/or other anomalies, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Furthermore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method of step (a) with a calibration step, as taught by Shiver, in order to insure the crop mode is accurate and to provide optimal data and performance analysis.
The combination of Johnson and Shiver further teaches wherein implementing the crop management plan action comprises: 
selecting a different, future crop management plan relative to past or present practice for the portion or the whole large-scale cropping system land unit based on whether the crop model indicates that the change will increase or at least maintain the current sustainability index (see Johnson Figures 9-10, 920, 930, 940, 950, 960, 970; Shriver para 46, 55, 58, 63, 64, 72, 75, 84, 87, 88, 90-91); while increasing or maintaining the current economic productivity of the large-scale cropping system land unit (see Johnson Figures 9-10, 920, 930, 940, 950, 960, 970; Shriver para 46, 55, 58, 63, 64, 72, 75, 84, 87, 88, 90-91), and; 
performing a crop management action for the portion or all of the large-scale cropping system land unit based on the different, future crop management plan (Johnson Para 33; Shriver para 11), the crop management action comprising one or more of planting a selected crop plant species or cultivar on (Johnson Para 75; para 45-46 88 Shriver), tilling (Johnson para 56, 61), performing pest management on (Johnson Para 75; Para 18 Shriver) , irrigating (Johnson para 61), fertilizing (Johnson Para 72;Para 34, 85, 88 Shriver ), planting the crop plant at a selected time on (Johnson Para 75, 119; Para 88 Shriver), and harvesting the crop plant at a selected time (Johnson Para 75; Para 88 Shriver) from the portion or all of the large-scale cropping system land unit (Johnson Fig. 9-10, 920, 930, 940, 950, 960, 970 and para 102, 75, 18; Shriver Para 11, 13, 18, 23, 26, 69, 72, 74, 90-91)).
Johnson as modified by Shriver fails to teach computing the crop model and further properties thereof, as opposed to determining.
However the computation/calculation of crop models is well known in the art. Emanuel teaches computing a crop model and aspects thereof (Col. 3, line 62- Col. 5, line 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to compute the properties of the crop model of Johnson as modified by Shriver, as taught by the crop model of Emanuel, to develop a real time customized and more accurate crop model for the field. 
In re claim 27, the modified reference teaches the method of claim 26, and Johnson teaches further comprising: representing the sustainability index for the small-scale land subunits as a spatial map over the large-scale land unit at a selected time series element (Johnson Fig. 8-10).
In re claim 28, the modified reference teaches the method of claim 26, and Johnson teaches further comprising: determining an average sustainability index for the large-scale land unit based on an average of the sustainability index for the small-scale land subunits for each time series element (Johnson Figure 9-10, summary by 0.1 acre grids).
In re claim 29, the modified reference teaches the method of claim 26, and Johnson as modified by Shriver further teaches wherein the different future crop management plan is selected based on an indication by the crop model that the change will increase the current sustainability index while increasing or maintaining the current economic productivity of the large-scale cropping system land unit (see Johnson Figures 9-10, 920, 930, 940, 950, 960, 970; Shriver para 46, 55, 58, 63, 64, 72, 75, 84, 87, 88, 90-91).
In re claim 31, Johnson teaches the method of claim 26, wherein the crop system parameter distribution is a discrete cumulative distribution with two or more histogram bins (Johnson figure 2) spanning the distribution each with a corresponding sustainability score (Johnson Figure 2-5c, 9-10).
In re claim 32, Johnson teaches the method of claim 26, wherein the time series elements represent sequential growing seasons for crop plants grown or to be grown on the large- scale land unit (Johnson Para 52-53, 56, 61-62, 64-65, 70, 72, 75, 97, 99, 102, 114, and 118).
In re claim 33, Johnson teaches the method of claim 26, wherein the time series elements represent historical past growing seasons for crop plants grown on the large-scale land unit (para 52).
Johnson is silent as to the time series elements represent 5-30 past growing seasons for crop plants grown on the large-scale land unit.
Shriver teaches a system, within the same field of endeavor, further including wherein the method includes wherein the time series elements represent 5-30 past growing seasons for crop plants grown on the large-scale land unit (Para 11,18, 23, 26, 69, 72, 74, 90-91).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method of using time series elements from previous growing seasons as taught by Johnson with the method including wherein the time series elements represent 5-30 past growing seasons as taught by Shriver in order to provide optimal data and performance analysis that can account for performance value outliers caused by pests, imperfect treatment application, and/or other anomalies, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 34, Johnson teaches the method of claim 26, wherein the time series elements further represent multiple growing seasons for crop plants to be grown on the large-scale land unit.
Johnson is silent as to wherein the time series elements represent 5-30 future growing seasons for crop plants to be grown on the large-scale land unit.
Shriver teaches a system, within the same field of endeavor, further including wherein the time series elements further represent 5-30 future growing seasons for crop plants grown on the large-scale land unit (Para 11, 18, 23, 26, 69, 72, 74, 90-91).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method of using time series elements from previous growing seasons as taught by Johnson with the method including wherein the time series elements represent 5-30 future growing seasons as taught by Shriver in order to provide optimal data and performance analysis that can account for performance value outliers caused by pests, imperfect treatment application, and/or other anomalies, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 35, Johnson teaches the method of claim 26, but is silent as to wherein the time series elements further represent 5-30 past and future growing seasons for crop plants grown and to be grown on the large-scale land unit.
Shriver teaches a system, within the same field of endeavor, further including wherein the method includes wherein the time series elements further represent 5-30 past and future growing seasons for crop plants grown and to be grown on the large-scale land unit (Para 11,18, 23, 26, 69, 72, 74, 90-91).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method of using time series elements from previous growing seasons as taught by Johnson with the method including wherein the time series elements represent 5-30 past growing seasons as taught by Shriver in order to provide optimal data and performance analysis that can account for performance value outliers caused by pests, imperfect treatment application, and/or other anomalies, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 36, Johnson teaches the method of claim 26, but is silent as to wherein the small-scale land subunits represent a spatial resolution ranging from (0.01 m)2 to (50 m)2.
Shriver teaches a system, within the same field of endeavor, further including wherein the small-scale land subunits represent a spatial resolution ranging from (0.01 m)2 to (50 m)2 (Para 26, 83).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the small scale land subunits representing a spatial resolution ranging from (0.01 m)2 to (50 m)2 as taught by Shriver in order to provide detailed data regarding the sustainability of the crop and the parameters affecting the sustainability in smaller subsections of in order to identify performance in sections of the field individually that may provide indicators or predictors of crop performance overall, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 37, Johnson teaches the method of claim 36, but is silent as to wherein the small-scale land subunits represent a spatial resolution ranging from (1 m)2 to (50 m)2.
Shriver teaches a system, within the same field of endeavor, further including wherein the small-scale land subunits represent a spatial resolution ranging from (1 m)2 to (50 m)2 (Para 26, 83).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the small scale land subunits representing a spatial resolution ranging from (1 m)2 to (50 m)2 as taught by Shriver in order to provide detailed data regarding the sustainability of the crop and the parameters affecting the sustainability in smaller subsections of in order to identify performance in sections of the field individually that may provide indicators or predictors of crop performance overall, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 38, Johnson teaches the method of claim 36, but is silent as to wherein the small-scale land subunits represent a spatial resolution ranging from (0.01 m)2 to (1 m)2.
Shriver teaches a system, within the same field of endeavor, further including wherein the small-scale land subunits represent a spatial resolution ranging from (0.01 m)2 to (1 m)2 (Para 26, 83).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the small scale land subunits representing a spatial resolution ranging from (0.01 m)2 to (1 m)2 as taught by Shriver in order to provide detailed data regarding the sustainability of the crop and the parameters affecting the sustainability in smaller subsections of in order to identify performance in sections of the field individually that may provide indicators or predictors of crop performance overall, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 39, Johnson teaches the method of claim 26, and further teaches wherein the large-scale cropping system land unit represents a land area ranging from 5,000 m2 to 5,000,000 m2 (see figures 9-10, para 116, 26 and 83; since grids = 0.1 acre each when tallied and converted to meters squared its greater than 5000 m2).
Although it is believed that Johnson teaches the limitations of claim 39 above, if for any reason it can be interpreted that Johnson fails to explicitly teach the land area range as claimed, based on the disclosure of Johnson that discusses large scale cropping system land units that represent square feet to acres to miles (para 4,18, 26, 83), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the large-scale cropping system land unit represents a land area ranging from 5,000 m2 to 5,000,000 m2 (see figures 9-10, para 116, 26 and 83; since grids = 0.1 acre each when tallied and converted to meters squared its greater than 5000 m2) in order to provide wide geographic area farming data to ensure entire crop or farm areas are monitored for anomalies in sustainability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ233.
In re claim 41, Johnson teaches the method of claim 39, wherein the large-scale cropping system land unit represents a single cultivated field (Figure 8-10).
In re claim 42, Johnson et al teaches the method of claim 39, wherein the large-scale cropping system land unit represents a common land unit (CLU) (Figure 8-10).
In re claim 43, Johnson teaches the method of claim 26, wherein there are 5 to 50,000 small-scale land subunits encompassing the large-scale cropping system land unit (See figures 9-10 where each square defines a small-scale land subunit).
In re claim 57, Johnson as modified teaches the method of claim 26, and further teaches wherein the crop management action comprises fertilizing the portion or all of the large-scale cropping system land unit according to one or more of a selected fertilization amount, a selected fertilization type, and a selected fertilization schedule (Johnson para 0045, 0072, 0102, Shriver para 0083, 0085).
Although it is believed that Johnson teaches the limitation, if for any reason it can be interpreted that Johnson fails to teach the crop management action comprises the limitation of claim 57, Shriver clearly teaches wherein the crop management action comprises fertilizing the portion or all of the large-scale cropping system land unit according to one or more of a selected fertilization amount, a selected fertilization type, and a selected fertilization schedule (Shriver para 83-88).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the method of crop management action as taught by Johnson as comprising fertilizing the portion or all of the large-scale cropping system land unit according to one or more of a selected fertilization amount, a selected fertilization type, and a selected fertilization schedule as taught by Shriver in order to provide optimal growth conditions and nutrients to the plants  requiring the action at the necessary time of growth to optimize plant growth, development and harvest yield.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Shriver and Emanual as applied to claim 39 above, and further in view of US 2012/0237083 to Lange et al.
In re claim 40, although it is believed that Johnson teaches the method of claim 39, both by anticipation and alternatively based on the obviousness rejection above, Johnson is silent as to specifically reciting, wherein the large-scale cropping system land unit represents a land area of about 2,589,000 m2 (about 1 square mile).
Lange et al teaches a system, within the same field of endeavor, further including wherein the large-scale cropping system land unit represents a land area of about 2,589,000 m2 (about 1 square mile) (Para 98).
If for any reason it can be interpreted that Johnson fails to explicitly teach the large scale cropping system land unit represents a land area of about 2,589,000 m2 (about 1 square mile), despite Johnson's disclosure that discusses large scale cropping system land units that represent square feet to acres to miles (para 4,18, 26, 83), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the large-scale cropping system land unit represents a land area of about 2,589,000 m2 (about 1 square mile) as taught by Lange et al in order to provide wide geographic area farming data to ensure entire crop or farm areas are monitored for anomalies in sustainability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Shriver and Emanuel as applied to claim 26 above, and further in view of JP 2012516684 (provided herein, see English translation provided herein).
In re claim 59, the modified reference further teaches the method of claim 26, wherein computing the two or more dependent cropping system parameters using the crop model comprises: (i) simulating a water balance (para 0024 of Johnson), a heat balance (para 0053 of Johnson), and a nutrient balance (para 0024 of Johnson) to (ii) determine the dependent cropping system parameters as crop model outputs (see Johnson abstract/description) using (iii) past crop yield (para 0011 of Johnson), soil data (para 0020 of Johnson), and weather data (para 0020 of Johnson) for the large-scale cropping system land unit as crop model inputs; and
computing the two or more dependent cropping system parameters using the crop model comprises calibrating the crop model using past practice (para 0028, 0042, 0011, 0018 of Shiver) and at least one of actual crop yield (para 0013) and actual weather data (para 0020 of Johnson) for the large-scale cropping system land unit over the at least 2 prior growing seasons.
The modified reference is silent about a carbon balance.
However, it is well known to analyze carbon balance/ carbon content for plant growth systems. JP ‘684 teaches a plant growth method including a carbon balance (description, “Factors such as greenhouse temperature, greenhouse air humidity, carbon dioxide content and greenhouse gas composition are considered derivatives of crop behavior in the new model.”)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include carbon balance as a system parameter, as taught by JP ‘684, in order to help determine optimum plant growth and regulation.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Shriver, Emanuel, and JP’684, as applied to claim 59 above, in further view of Zyskowski et al. (US 2010/0306012, hereafter referred to as Zyzkowski).
In re claim 60, the modified reference teaches the method of claim 59, wherein the dependent cropping system parameters are crop yield (para 0011 of Johnson), nitrogen use efficiency (para 0002 of Johnson), water use efficiency (para 0024 of Johnson), surface water runoff (equation 1 of Emanuel), nitrate leaching (para 0102 of Johnson), soil organic carbon change (carbon as per JP ‘684, para 0018 of Johnson), carbon dioxide emission (carbon as per JP ‘684), and nitrous oxide emissions.
The modified reference fails to teach nitrous oxide emissions.
Zyskowski teaches a crop modeling method wherein a dependent cropping parameter is nitrous oxide emissions (para 0183, 0212).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include nitrous oxide emissions, as taught by Zyskowski, into the modified crop model, in order to calculate carbon footprints. 

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 
In particular applicant’s arguments with respect to the 101 rejections are not persuasive.
The added limitation of “computing the two or more dependent cropping system parameters using the crop model comprises calibrating the crop model using past practice and at least one of actual crop yield and actual weather for the large-scale cropping system land unit over the at least 2 prior growing seasons” and similar recitation in claim 59 do not amount to significantly more than the judicial exception. The added limitations merely update the data and as such the limitation is merely taking more data in. The argument for machine learning is not found persuasive because machine learning requires more than a mere calibration of a system. Machine learning details the ability of computer systems to learn using algorithms and statistical models to analyze and draw inferences from patterns in data. There are no details of the algorithms or statistical models in the claim that would be considered significantly more than the judicial exception and a mere mental process.

Applicant argued that Johnson pertains to the actual current state of the plants and does not teach the computation of the crop model from previous growing seasons.
As noted in the rejection above Johnson is not relied upon to teach the computation from previous growing seasons. Shiver teaches that it is well established to derive a crop model from at least two previous growing seasons and Emanuel demonstrates that computations of crop models are well known in the art. The addition of these elements to Johnson would serve to insure the crop mode is accurate and to provide optimal data and performance analysis. 
Similarly with respect to claim 59, again Johnson is not relied upon for the computation of the elements, Emanuel teaches the computation of crop model elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619